Citation Nr: 1723314	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-18 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility for receipt of Dependency and Indemnity Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to July 1972.  The Veteran passed away in June 1975.  The Appellant in this case is claiming recognition as the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 letter of determination issued by the Department of Veterans Affairs Regional Office and Insurance Center (VAROIC) in Philadelphia, Pennsylvania.  Jurisdiction is has been transferred to and is currently with the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

On her June 2013 VA Form 9 Substantive Appeal, the Appellant requested a Travel Board hearing before a Veterans Law Judge.  In March 2014, a VA representative contacted the Appellant to confirm her interest in appearing at a hearing before the Board and to inform her of the dates a Veterans Law Judge would be at the Roanoke RO.  The Appellant indicated she was still interested in appearing at a hearing before the Board and that she would be available on the identified dates.  In a May 2014 letter, nearly seven weeks prior to the date of her scheduled hearing, the Roanoke RO informed the Appellant of the date, time, and location of her hearing.  This letter also provided the Appellant with information on what to do if she was unable to attend her hearing and informed her that if she failed to report for her hearing that the Board would consider her request withdrawn.  There is no indication that the Appellant did not receive that letter and it was not returned as undeliverable.  In June 2014, the Appellant failed to report for her scheduled hearing; therefore, the Board considers her hearing request withdrawn.


FINDINGS OF FACT

1.  The Appellant and the Veteran were married in October 1971.

2.  The Veteran passed away in June 1975 and, according to his death certificate, he and the Appellant were married at the time of his death.

3.  The Appellant remarried in October 1991 and this marriage was terminated by divorce in March 1995.


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the surviving spouse of the Veteran for purposes of the receipt of DIC benefits have not been met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.50, 3.55 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks DIC benefits as the surviving spouse of the Veteran.  Prior to a determination as to the Appellant's entitlement to VA benefits, for purposes of determining eligibility as a claimant, there is a preliminary threshold issue as to whether the Appellant qualifies as the Veteran's surviving spouse.

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating claims for VA benefits need not be discussed in detail.  These duties do not apply when there is no reasonable possibility that providing any assistance would substantiate the claim, such as when the claimant is ineligible for or not entitled to the benefits as a matter of law.  In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and VA's duties to notify and assist are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the Veterans Claims Assistance Act does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

However, the Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2016).  In April 2015, the Appellant's claim was remanded to request that she submit documentation of her remarriage and subsequent divorce.  In a November 2015 letter, this information was requested from the Appellant and she provided this information to VA, which is now associated with the evidence of record before the Board.  Accordingly, the Board finds that there has been substantial compliance with its April 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Legal Criteria

Generally, a veteran's surviving spouse is eligible for VA benefits, including DIC benefits, when a veteran dies.  A "surviving spouse" is defined by VA regulation as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death and has since not remarried.  See 38 U.S.C.A. § 101(3), (31), 38 C.F.R. § 3.50(b).

The exceptions to this general rule, pertaining to remarriage of a surviving spouse, are provided at 38 C.F.R. § 3.55(a).  In pertinent part, the remarriage of a surviving spouse shall not bar death pension or accrued benefits to such surviving spouse if the marriage was void or annulled.  38 C.F.R. § 3.55(a) (1).  Additionally, there is also no bar to benefits if on or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, shall not bar the furnishing of benefits to such surviving spouse provided that the marriage has been terminated by death, or has been dissolved by a court with basic authority to render divorce decrees, unless VA determines that the divorce was secured through fraud by the surviving spouse or by collusion.  38 C.F.R. § 3.55(a) (2).

Factual Background and Analysis

Here, the Appellant and the Veteran married in October 1971.  The Veteran passed away in June 1975 and, according to his death certificate, was married to the Appellant at the time of his death.  The Appellant remarried in October 1991 and this marriage was terminated in March 1995.  The Appellant's marriage following the Veteran's death was not voided or annulled by court decree; instead, the marriage was dissolved through a divorce.  The Appellant's marriage following the Veteran's death was also not terminated by death or dissolved by a court order prior to November 1, 1990.  These facts are not in dispute.  Based on the foregoing, the Appellant cannot be recognized as the surviving spouse of the Veteran for purposes of receiving DIC benefits. 

The Board acknowledges the Veteran's assertions that a VA employee informed her that her remarriage would not bar her from receipt of DIC benefits.  This obviously cannot be verified.  Yet, the Appellant is charged with knowledge, regardless of whether she actually had any, of all applicable statutes and regulations.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)).  Information or advice, even if erroneous, does not entitle a claimant to a benefit.  See Office of Pers. Mgmt. v. Richmond, 496 U.S. 414 (1990) (holding that erroneous advice given by a government employee could not be used to estop the government from denying benefits); see also McTigue v. Brown, 7 Vet. App. 29, 30 (1994).  In other words, any misinformation the Appellant received is inconsequential to rendering this decision.

Eligibility for DIC benefits is predicated on specific and unambiguous legal requirements, which have not been met.  In making the unfavorable determination herein, the Board is sympathetic to the Appellant's circumstances.  However, the Board is constrained to follow the applicable statutes and regulations.  38 U.S.C.A. § 7104(c) (West 2014); see Harvey v. Brown, 6 Vet. App. 416 (1994).  The Appellant seeks these benefits equating to a right to payment that she is not eligible for by law.  Her circumstances, while unfortunate, are irrelevant.  As such, there is no benefit of the doubt to resolve in her favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In sum, to receive DIC benefits, the Appellant must first qualify as a surviving spouse, which is precluded by remarriage.  The Appellant does not meet the criteria for an exception to this rule.  As she remarried after the Veteran's death, which the evidence demonstrates was ended by a divorce finalized in March 1995, she may not be recognized as the Veteran's surviving spouse under governing law and regulation.  Therefore, her claim is denied based on the undisputed facts as applied to the applicable law.  See Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to recognition of the Appellant as the surviving spouse of the Veteran for purposes of the receipt of DIC benefits is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


